Citation Nr: 9926705	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from March 1992 to August 
1994.  This appeal arises from an April 1995 rating decision 
of the Honolulu, Hawaii Regional Office (RO), which granted 
service connection for a right shoulder disability and 
assigned a 20 percent evaluation.  The veteran subsequently 
relocated, and the Winston-Salem, North Carolina RO is 
currently handling the appeal.  

In June 1998, the veteran appeared and testified at a Travel 
Board hearing which was conducted by C. W. Symanski, who is 
the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.  In 
September 1998, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's right shoulder disability was manifested by 
complaints of constant pain and inability to use the right 
arm beyond the level of the shoulder, which caused her to 
limit her daily activities; the clinical findings show that 
range of motion was limited by pain to 90 degrees of forward 
flexion and abduction and that there was a tender, well-
healed surgical scar.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability, exclusive of a 
surgical scar, is not more than 20 percent disabling, 
according to regulatory criteria.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.59, 4.71, Plate I, 4.71a, Diagnostic Code 5201 (1998). 

2.  The veteran's right shoulder scarring is 10 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Codes 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that the veteran sustained a 
right shoulder dislocation in April 1993.  In November 1993, 
she underwent resection of the right distal clavicle and 
ligament reconstruction of the right acromioclavicular (AC) 
joint for a grade IV AC separation with instability.  
Thereafter, the veteran continued to complain of shoulder 
problems.  A Medical Evaluation Board examination report 
dated in June 1994 revealed a well-healed scar on the 
superior aspect of the right shoulder over the AC joint.  
There was moderate to severe tenderness to palpation in the 
area of the former operative site.  There was full passive 
glenohumeral motion on the right side to 90 degrees.  The 
active range of motion was abduction to 90 degrees, elevation 
to 90 degrees, external rotation to 20 degrees, internal 
rotation to 30 degrees, and extension to 10 degrees, which 
was limited by pain.  There was no specific muscle weakness 
or wasting in the right upper extremity.  There was moderate 
crepitus in the right AC joint region with motion of the 
right shoulder.  It was noted that the veteran was right-
handed.  

On a January 1995 VA examination, the veteran complained of 
right shoulder pain that radiated to the neck, elbow, and 
hand.  She complained of tingling in her right hand and 
indicated that she could not wear a ring on that hand.  She 
reported that there was limited range of motion and pain if 
her right arm was raised above 90 degrees.  She reported pain 
on wearing a bra and doing her hair and difficulty in 
dressing.  She indicated that she could not swim or play 
sports.  On examination, there was an 8 cm. well-healed 
surgical scar on the right anterior shoulder.  There was 
marked tenderness to palpation over the scar and in the 
glenoid area.  There was popping, and there was crepitus with 
passive range of motion.  The range of motion of the right 
shoulder was abduction to 90 degrees, forward flexion to 90 
degrees, internal rotation to 30 degrees, and external 
rotation to 15 degrees.  The diagnoses included status post 
grade IV right AC joint separation and reconstruction surgery 
in 1993 with residual pain and limited activity and range of 
motion, right elbow pain secondary to shoulder pain 
radiation, and right hand pain secondary to shoulder pain 
radiation.  

In an April 1995 rating decision, the RO granted service 
connection for status post grade IV right shoulder separation 
with reconstruction and residual pain radiating to the right 
elbow, wrist, and hand, and assigned a 20 percent evaluation, 
effective from August 1994. 

In August 1995, medical records dated from July to August 
1995 from the Tripler Army Medical Center were received.  In 
July 1995, there was a complaint of continuing right shoulder 
pain and paresthesias in an ulnar distribution with overhead 
use of the arm.  An examination revealed anterior 
subluxation.  The range of motion of the right shoulder was 
flexion to 90 degrees, extension to 80 degrees, abduction and 
adduction to 120 degrees, and internal and external rotation 
to 100 degrees.  The veteran could reach to the T12 vertebra 
posteriorly.  In August 1995, there was a complaint of 
continuing right shoulder pain.  It was noted that the 
veteran had a glenohumeral injection at her last visit which 
relieved about 75 percent of her pain.  The range of motion 
of the right shoulder was flexion to 100 degrees, extension 
to 40 degrees, abduction to 100 degrees, internal rotation to 
80 degrees, and external rotation to 45 degrees.  Movement 
above the shoulder level was limited by pain.  The veteran 
was positive for apprehension and anterior laxity.  

In May 1996, medical records dated from February to April 
1996 from Allen Richardson, M.D., were received.  In February 
1996, the veteran had continuing right shoulder discomfort, 
particularly with overhead activities, and numbness and 
tingling on a constant basis in the long, ring, and small 
fingers of the right hand.  It was noted that she had a 
magnetic resonance imaging (MRI) scan at Tripler Army 
Hospital to rule out a torn rotator cuff, which was negative, 
and an electromyogram (EMG) and nerve conduction study of the 
right upper extremity, which were normal.  On examination, 
the range of motion of the right shoulder was flexion to 150 
degrees, extension to 70 degrees, abduction to 180 degrees, 
abducted external rotation to 100 degrees, abducted internal 
rotation to 75 degrees, adducted external rotation to 50 
degrees, adducted internal rotation to 90 degrees, horizontal 
flexion to 135 degrees, and horizontal extension to 70 
degrees.  The veteran had good grip strength and good finger 
abduction strength.  There was some tenderness to palpation 
about the previous scar on the right shoulder.  The abducted 
external rotation power was good.  There was a positive 
impingement test anteriorly.  There was no tenderness in the 
axilla.  There was minimal tenderness about the clavicle.  X-
rays and MRI scan of the right shoulder showed the presence 
of a Mumford procedure and no other postsurgical 
abnormalities.  An EMG and nerve conduction study performed 
the previous year at Tripler Army Hospital reportedly 
revealed no evidence of motor neuron pathology or myopathy.  
The impression was chronic pain of the right shoulder and 
rule out thoracic outlet syndrome of the right shoulder.  In 
April 1996, the veteran's clinical findings were reviewed 
again and found to be consistent with a thoracic outlet 
syndrome.  It was noted that there was numbness and tingling 
to the long, ring, and small fingers and that the veteran's 
pulse actually disappeared at about 90 degrees of abducted 
external rotation.  

In May 1996, medical records dated from December 1994 to 
April 1996 from the Tripler Army Medical Center were 
received.  In December 1994, there was a complaint of right 
shoulder pain.  X-rays of the right shoulder were negative.  
In February 1995, there was a complaint of right shoulder 
pain.  An examination revealed a tender scar at the tip of 
the clavicle, decreased range of motion (abduction and 
forward flexion to 100 degrees), and guarding on adduction.  
Further testing was conducted in March 1995:  an x-ray 
revealed no change in width of the right AC joint space with 
and without weights, a nerve conduction study and EMG 
revealed normal findings, and an MRI revealed postoperative 
changes consistent with partial resection of the acromion and 
suggestion of a tear of the superior labrum.  In June 1995, 
there was a complaint of continuing right shoulder pain.  On 
examination, range of motion was abduction to 90 degrees.  
Strength was estimated to be 5/5.  An EMG and right ulnar 
nerve conduction study in March 1996 were within normal 
limits.

In May 1996, medical records dated from December 1995 to 
April 1996 from Allen Richardson, M.D., and Darryl Kan, M.D., 
were received.  In December 1995, there was a chief complaint 
of persistent pain over the AC joint.  The veteran complained 
of difficulty in lifting her arm up beyond 90 degrees, 
persistent tingling into the digits of her right hand, and 
pain when she reached across her body.  It was reported that 
pain had significantly limited her activities.  On 
examination, the range of motion of the right shoulder was 
forward elevation to 180 degrees, external rotation to 90 
degrees with the shoulder set at 90 degrees of abduction, 
external rotation to 60 degrees with the elbow at the right 
side, and internal rotation (contralateral) to T5.  The 
veteran developed tingling in the ulnar digits of the right 
hand at 120 degrees of active forward elevation.  There was 
mild tenderness over the AC joint.  The distal clavicle 
superiorly migrated approximately 2 cm.  The AC impingement 
test was markedly positive.  The shrug sign, speed and 
Yergason's tests, and scapular winging were negative.  
Regarding instability testing, apprehension and relocation 
were negative, the anterior and posterior drawer was 1+, and 
there was a trace of a sulcus sign.  On motor examination, 
strength in the anterior deltoid, middle deltoid and 
supraspinatus were 4, external rotators were 4+, and internal 
rotators were 5.  The impression was persistent AC 
impingement, status post Mumford procedure.  

In a statement received in May 1996, the veteran indicated 
that she had been seen by many doctors who have not agreed on 
her shoulder diagnosis.  She stated that surgery had been 
scheduled for the next month to address thoracic outlet 
syndrome.

In June 1996, medical records dated in June 1996 from The 
Queen's Medical Center were received, indicating that the 
veteran was diagnosed with thoracic outlet syndrome of the 
right shoulder for which she underwent a right first rib 
resection.

In a September 1996 rating decision, the RO granted a 
temporary 100 percent evaluation for status post grade IV 
right shoulder separation with reconstruction and residual 
pain radiating to the right elbow, wrist, and hand, under 
38 C.F.R. § 4.30, effective from June 3, 1996 through August 
1996.  The RO also granted service connection for right first 
rib resection as secondary to the service connected right 
shoulder disability and assigned a noncompensable evaluation, 
effective from June 3, 1996.

On a September 1997 VA examination, the veteran complained of 
constant right shoulder pain and numbing of her right hand 
with stiffness and swollen fingers.  She reported that 
brushing her teeth and hair was often a "task" and that she 
woke up at night with pain, stiffness, and numb fingers.  She 
stated that she did not have flare-ups but that her shoulder 
bothered her all the time, especially after driving long 
distances.  On examination, there was a well-healed vertical 
incision anteriorly over the AC joint, which was identified 
as the area of the distal clavicle separation.  There was a 
resection of the first rib on the right secondary to her 
thoracic outlet syndrome.  There was no obvious swelling or 
deformity.  The range of motion was internal rotation to 90 
degrees, external rotation to 75 degrees, forward elevation 
and flexion to 120 degrees, and abduction to 90 degrees.  
There was no instability of the joint.  It was noted that the 
veteran was previously diagnosed on an MRI as having a 
possible superior labial tear, which was not demonstrated on 
the VA examination.  On a check for thoracic outlet syndrome, 
the Allen's test showed bilateral good pulses regardless of 
the positioning of the arm or neck.  A neurological 
examination revealed no ulnar nerve entrapment or carpal 
tunnel.  The veteran's strength appeared to be 4/5 on the 
right.  There was no obvious weakened movement, excessive 
fatigability, or incoordination.  X-rays of the right 
shoulder revealed status post resection of distal clavicle 
without complication.  The diagnoses were status post AC 
separation with excision of distal clavicle with limited 
motion and status post first rib resection secondary to 
thoracic outlet syndrome with normal examination.  

At a June 1998 hearing at the RO before the undersigned 
Member of the Board, the veteran testified that her right 
shoulder limited many of her activities; that she could not 
lift her arm over her head without a tingling sensation and 
numbness in her fingers and hand; that her fingers on her 
right hand swelled; that she alleviated her symptoms by 
ceasing her activity and resting; that she had too much pain 
to swim in physical therapy; that she was unable to use her 
right arm beyond the level of the shoulder and behind her 
back without numbness and tingling in her fingers and a 
stretching feeling; that she had difficulties in dressing and 
doing her hair; that sometimes she had difficulty in gripping 
things or picking up children at her day care job; that her 
right elbow locked up on her at times; that the removal of 
her right rib did not alleviate the symptoms of tingling and 
numbness; that she had once been very active in sports but 
that she could no longer participate due to her shoulder 
condition; that she has not experienced additional 
dislocations of her shoulder since her surgery; that her 
right shoulder scar was tender when things were placed on it, 
such as when she carried her purse or when her bra strap 
rubbed against it; that pain and tenderness of the shoulder 
was located more towards the front and not directly on the 
scar itself; that she never had a problem with the shoulder 
scar breaking down; that she had weakness in her right arm; 
that she did not have a constant pain in the shoulder but 
experienced pain depending on her activity; and that on a 
good day she would not experience any pain whereas on a bad 
day she would have moderate, achy pain.  

In a statement received in October 1998, the veteran 
indicated that she had been seen at the VA on several 
occasions and that the reports had always revealed a normal 
condition whereas the recommendation of other professional 
orthopedic surgeons had always been surgery.  

On a February 1999 VA examination, the veteran complained of 
chronic right shoulder pain; lack of strength in the right 
upper extremity; tingling and numbness in the third, fourth, 
and fifth fingers; occasional swelling of the fingers; 
tingling on the dorsum of the hand; and limited use of the 
shoulder.  On examination, there was no apparent wasting of 
the musculature of the right shoulder.  The shoulders were 
level.  There was a well-healed superficial scar of the 
anterior shoulder, which was not tender over the shoulder 
immediately below the previous AC joint.  There was 
tenderness over the area of the resection of the distal 
clavicle and slight tenderness over the upper deltoid 
anteriorly.  There was no tenderness posteriorly on 
palpation.  There was no apparent atrophy or fasciculations.  
The veteran experienced discomfort rotating her shoulder and 
trying to scratch her back on the left side.  She could reach 
only to the bottom of the scapula, whereas with the left 
shoulder she could reach high on the right side almost to the 
neck.  On gross strength testing, the veteran had some 
weakness of the right upper extremity estimated at 4/5.  This 
was more marked on grasping and pulling the examiner toward 
her than in pushing with the right and left side 
simultaneously.  The pushing maneuver did not cause pain 
whereas pulling maneuver caused discomfort in the right 
shoulder.  There was discomfort in the right shoulder with a 
report of some crepitation on rotating the shoulder in a 
circular motion with the right arm extended laterally.  The 
veteran stated that after this maneuver her shoulder felt 
"sore".  The examiner did not feel crepitation.  There was 
no adverse sensitivity in the ulnar groove.  The hands felt 
normal and were of normal strength.  The veteran's touch was 
unimpaired, yet the examiner noted that she claimed a numb 
feeling at that time in the third, fourth, and fifth fingers 
of the right hand.  She could grasp repeatedly with the right 
hand with no apparent weakness and/or pain.  The range of 
motion of the right shoulder was forward elevation to 180 
degrees, external and internal rotation to 90 degrees, and 
extension to 40 degrees all of which were the same for the 
left shoulder.  Abduction of the right shoulder was to 120 
degrees as compared to 140 degrees on the left..  There was 
pain on extension and on forward elevation of the right 
shoulder after 90 degrees.  There was no increase in pain or 
any "hang-up" on descent from full forward elevation.  X-
rays of the right shoulder revealed status post partial 
resection of the right clavicle without complicating 
features.  

The diagnoses were postoperative Mumford procedure for 
dislocation of the right shoulder with residuals; and 
postoperative resection of the first rib for thoracic outlet 
syndrome, healed, with minor residual tenderness over the 
site of surgery but without additional functional deficit or 
complaint.  The examiner further commented that the veteran 
had weakness in the right shoulder exhibited at 4/5 and that 
she had excess fatigability, which the examiner stated under 
the circumstances of the examination was not noticed and not 
a complaint because the veteran avoided the motions that hurt 
her shoulder.  There was good coordination.  The examiner 
stated that the reduced motion was more due to pain than 
weakness, excess fatigue or incoordination.  The veteran's 
pain limited her functional ability and she had flare-ups.  
She did not have numbness in the hands every day.  The 
residual scarring in the external area of the surgical wounds 
was not a problem, and there was only minimal tenderness 
beneath the scar on the resection of the right rib.  

In August 1999, a medical record dated in June 1999 from the 
Nalle Clinic was received, accompanied by a waiver of RO 
consideration of the record.  The record indicates that the 
veteran was seen for an evaluation of right shoulder pain.  
It was noted that the veteran's symptoms had not abated 
following the removal of a rib on the right.  There was a 
complaint of constant pain and loss of some range of motion.  
An examination of the right shoulder revealed decreased range 
of motion with loss of complete abduction or adduction.  Her 
external rotation was limited due to pain and some 
adhesiveness felt in the joint space.  Her strength was 
slightly diminished with straight arm raising against 
resistance.  There was no crepitus in the joint itself.  
There was an anterior scar along the shoulder.  In the hand, 
strength was 5/5 with good capillary refill and a normal 
sensation test.  The assessment was right shoulder pain and 
questionable rotator cuff tear.  

II.  Analysis

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

38 C.F.R. § 4.14 provides that disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent and that the evaluation of the same 
disability under various diagnoses is to be avoided.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

Limitation of motion of a major arm at the shoulder level 
warrants a 20 percent evaluation.  Limitation of motion of a 
major arm midway between side and shoulder level warrants a 
30 percent evaluation.  Limitation of motion of a major arm 
to 25 degrees from side warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Illustrations of 
normal range of motion of the arm are provided in 38 C.F.R. 
§ 4.71, Plate I, which shows shoulder forward elevation 
(flexion) and shoulder abduction from 0 to 180 degrees and 
shoulder external and internal rotation from 0 to 90 degrees.  

A 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (1998).  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).  Scars may be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (1998).

In this case, the veteran contends that a rating in excess of 
20 percent is warranted on the basis of the constant pain and 
swelling in the right shoulder which has caused her to limit 
her activities.  She testified in 1998 that she was unable to 
use her right arm beyond the level of the shoulder without 
numbness and tingling in her fingers and a stretching 
sensation.  She described various difficulties in daily 
activities such as dressing, doing her hair, and lifting 
children in her job due to her right shoulder disability.  In 
order to meet the criteria for an increased rating for a 
right shoulder disability under Diagnostic Code 5201, the 
veteran would have to show that her right arm is limited to 
midway between side and shoulder level.  After a review of 
the record, the Board finds that the clinical findings do not 
support an increased rating under Code 5201 at any time from 
the date of the grant of service connection.  

The private and VA medical records indicate that the veteran 
underwent range of motion testing of her right shoulder 
numerous times since discharge from service.  On VA 
examination in January 1995, there was abduction and forward 
flexion to 90 degrees.  At Tripler Army Hospital in February 
1995, there was forward flexion and abduction to 100 degrees.  
In July 1995 at Tripler, there was flexion to 90 degrees and 
abduction to 120 degrees.  In August 1995 at Tripler, flexion 
and abduction was limited to 100 degrees.  Dr. Kan examined 
the veteran in December 1995 and found forward elevation to 
180 degrees, with tingling in the ulnar digits of the right 
hand after 120 degrees.  Dr. Richardson examined the veteran 
in February 1996 and found flexion to 150 degrees and 
abduction to 180 degrees.  On VA examination in September 
1997, there was forward elevation/flexion to 120 degrees and 
abduction to 90 degrees.  On VA examination in February 1999, 
there was forward elevation to 180 degrees and abduction to 
120 degrees.  The June 1999 Nalle Clinic record indicates 
that the veteran did not have complete abduction.  These 
clinical findings clearly demonstrate that the range of 
motion of the veteran's right arm was never limited to below 
shoulder level.  In fact, actual motion of the arm was to 
well above shoulder level, although this was accompanied by 
pain with motion from shoulder level and higher.  Thus, a 30 
percent evaluation is not warranted under Diagnostic Code 
5201.  

The Board concludes that the veteran's service connected 
shoulder disability is most appropriately evaluated under 
Code 5201.  It is noted that the RO has also rated the 
veteran's disability under Diagnostic Code 8714, for 
neuralgia of the radial nerve, in combination with Code 5201.  
However, despite the veteran's complaints of tingling and 
numbness in the right hand and fingers, the clinical findings 
on nerve conduction studies and EMGs conducted subsequent to 
service do not reveal any neuropathy or myopathy.  Therefore, 
evaluation under Code 8714, or similar code for neurological 
disorders, is not in order.  

It is noted that the Board remanded this case in September 
1998 in large part for an assessment of the veteran's 
functional disability due to pain and weakness of the right 
shoulder.  It was noted that on the September 1997 VA 
examination, the veteran described various difficulties in 
performing daily activities, and she was diagnosed with a 
right shoulder disability with limited motion.  The Board has 
reviewed the considerations set forth in 38 C.F.R. §§ 4.40, 
4.45, as required by DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and finds that the veteran is still not entitled to a rating 
in excess of 20 percent for her service connected disability.  
On the February 1999 VA examination, the examiner indicated 
that the veteran's right arm was limited to 180 degrees in 
forward elevation and 120 degrees in abduction.  In 
consideration of how pain further limited the veteran's range 
of motion, the examiner noted that there was pain on forward 
elevation after 90 degrees, which is at shoulder level.  
While the veteran was noted to have right shoulder strength 
estimated at 4/5 on the VA examination--which is similar to 
the clinical findings noted earlier on other VA examination 
reports and private medical records--the examiner stated that 
the veteran's decreased motion was due to pain more than to 
weakness and excess fatigue.  It was also noted that the 
veteran apparently avoided the motions that caused shoulder 
pain.  With regard to these findings, the Board finds that 
functional loss as asserted by the veteran and clinically 
observed by the VA examiner was not equivalent to limitation 
of motion of the right arm to midway between side and 
shoulder level for a 30 percent rating under Code 5201.  
After a review of the entire record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 20 percent for her right 
shoulder disability under Code 5201 from the date of the 
grant of service connection.  

Lastly, the Board notes that the veteran's service connected 
right shoulder disability is characterized as status post 
grade IV right shoulder separation with reconstruction and 
residual pain radiating to the right elbow, wrist, and hand.  
This disability has been evaluated as 20 percent disabling 
effective from August 1994, the date of the grant of service 
connection.  The veteran subsequently underwent a rib 
resection secondary to her service connected shoulder 
disability in June 1996, for which she was granted service 
connection and assigned an noncompensable evaluation 
effective from June 1996.  At her 1998 hearing, she testified 
that she had a right shoulder scar that was tender when 
things were placed on it.  In order to meet the criteria for 
a 10 percent rating under Diagnostic Codes 7803 or 7804, the 
veteran's scar would have to be poorly nourished with 
repeated ulceration or tender and painful on objective 
demonstration.  On VA examination in January 1995, there was 
marked tenderness to palpation over an 8 cm. well-healed scar 
on the anterior right shoulder.  In February 1995, a Tripler 
Army Hospital record showed a tender scar at the tip of the 
clavicle on examination.  In February 1996, Dr. Richardson 
noted some tenderness to palpation about the right shoulder 
scar.  On VA examination in September 1997, the veteran had a 
well-healed vertical incision anteriorly over the AC joint.  
On VA examination in February 1999, there was a well-healed 
superficial scar of the anterior shoulder which was not 
tender over the shoulder immediately below the previous AC 
joint, but there was minimal tenderness beneath the scar on 
the area of the resection of the right rib.  These clinical 
records demonstrate that the veteran's surgical scarring was 
well-healed from the time of discharge from service but that 
there was some tenderness associated with the scarring.  In 
that regard, the Board concludes that the medical evidence 
supports the veteran's claim for a separate 10 percent rating 
for scar under Code 7804 since the date of the grant of 
service connection without violating the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  

Scars may also be evaluated under Diagnostic Code 7805 for 
limitation of functioning of the part affected, which in this 
case is the veteran's right shoulder.  However, there is no 
basis for assigning an evaluation for the right shoulder scar 
under Code 7805, as limitation of function of the right 
shoulder has been contemplated in the discussion above with 
regard to Code 5201.  


ORDER

Entitlement to a rating in excess of 20 percent for a right 
shoulder disability, exclusive of a surgical scar, is denied.  

Entitlement to a 10 percent rating for a right shoulder 
surgical scar is granted, subject to regulations governing 
the award of monetary benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

